      9:19-cv-01565-MGL            Date Filed 01/27/21   Entry Number 16        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

ARTHUR OBERG,                                    §
                      Plaintiff,                 §
                                                 §
                                                 §
vs.                                              § CIVIL ACTION NO. 9:19-01565-MGL-MHC
                                                 §
ANDREW M. SAUL,                                           §
Commissioner of the Social Security              §
Administration,                                  §
                     Defendant.                  §

            ORDER ADOPTING THE REPORT AND RECOMMENDATION,
            REVERSING DEFENDANT’S DECISION TO DENY BENEFITS,
                 AND REMANDING THE CASE TO DEFENDANT
                  FOR FURTHER ADMINISTRATIVE REVIEW

       This is a Social Security appeal in which Plaintiff Arthur Oberg seeks judicial review of the

final decision of Defendant Andrew Saul (Saul) denying his claim for disability insurance benefits

and supplemental security income. The matter is before the Court for review of the Report and

Recommendation (Report) of the United States Magistrate Judge suggesting Saul’s decision be

reversed and this matter be remanded, pursuant to 42 U.S.C. § 405(g), for further administrative

review. The Magistrate Judge filed the Report in accordance with 28 U.S.C. § 636 and Local Civil

Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo
      9:19-cv-01565-MGL          Date Filed 01/27/21      Entry Number 16         Page 2 of 2




determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on January 11, 2021, and Saul filed a reply on January

25, 2021, stating he would not be filing any objections to the Report. “[I]n the absence of a timely

filed objection, a district court need not conduct a de novo review, but instead must ‘only satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation.’”

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ.

P. 72 advisory committee’s note). Moreover, a failure to object waives appellate review. Wright

v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment

of the Court Saul’s decision is REVERSED and this matter is REMANDED, pursuant to 42 U.S.C.

§ 405(g), for further administrative review.

       IT IS SO ORDERED.

       Signed this 27th day of January, 2021, in Columbia, South Carolina.

                                                    /s/ Mary Geiger Lewis
                                                    MARY GEIGER LEWIS
                                                    UNITED STATES DISTRICT JUDGE




                                                  2
